Citation Nr: 0734237	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus 
disability.

6.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in June 2005, a statement of the case 
was issued in January 2006, and a substantive appeal was 
received in February 2006.  The veteran testified at a Board 
hearing in December 2006.


FINDINGS OF FACT

1.  In a March 1969 RO decision, entitlement to service 
connection for stomach pain, and upper respiratory infection 
was denied; the veteran did not file a notice of 
disagreement.  

2.  In October 2004, the veteran filed a claim to reopen 
entitlement to service connection for stomach problems, and 
lung problems.  

3.  Additional evidence received since the Board's March 1969 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claims of 
service connection for stomach and respiratory disabilities, 
and raises a reasonable possibility of substantiating the 
claims. 

4.  Stomach disability, to include irritable bowel syndrome 
and hemorrhoids, was not manifested during active service or 
for many years thereafter, nor is any stomach disability 
related to the veteran's service.

5.  The veteran does not have a current chronic headache 
disability, and any claimed disability was not manifested in 
service, nor is it otherwise related to such service.

6.  The veteran does not have a current hearing loss 
disability, and any claimed disability was not manifested in 
service, nor is it otherwise related to such service.

7.  The veteran does not have a current tinnitus disability, 
and any claimed disability was not manifested in service, nor 
is it otherwise related to such service.

8.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

9.  Discoid lupus was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
discoid lupus otherwise related to the veteran's active duty 
service, including exposure to herbicides.

10.  Respiratory disability, to include chronic bronchitis, 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is respiratory disability, 
to include chronic bronchitis, otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  The March 1969 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the 
March 1969 denial, and the claims of service connection for 
stomach disability and respiratory disability are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A stomach disability, to include irritable bowel syndrome 
and hemorrhoids, was not incurred or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Any headache disability was not incurred or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.  Any hearing loss disability was not incurred or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

6.  Any tinnitus disability was not incurred or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

7.  Discoid lupus, claimed as skin disability, was not 
incurred in or aggravated by the veteran's active duty 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

8.  Respiratory disability, to include chronic bronchitis, 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in November 
2004.  The letter predated the April 2005 rating decision.  
See id.  Subsequently, the veteran was issued another VCAA 
letter in April 2006.  Collectively, the VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The November 
2004 and April 2006 letters have clearly advised the veteran 
of the evidence necessary to substantiate his claims. 

In March and April 2006, the veteran was provided with notice 
of the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records from VA Medical Centers (VAMC) in Crown Point, 
Indiana, and Chicago, Illinois.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Board notes that in 
September 2006, a supplemental statement of the case was 
issued which considered VA outpatient treatment records on 
file dated through September 2006.  At the Board hearing, the 
veteran submitted copies of VA treatment records dated 
through November 2006, without waiver of AOJ review of such 
evidence.  As such records are essentially cumulative and 
duplicative of previously considered evidence, the Board 
finds that a remand for AOJ consideration of such evidence is 
unnecessary.  See 38 C.F.R. § 19.31.  

The evidence of record contains a VA examination pertaining 
to the issue of entitlement to service connection for discoid 
lupus (skin disability).  As will be discussed in more detail 
below, the Board has determined that further examinations and 
opinions are not necessary with regard to the claims of 
service connection.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  New & Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claims of service 
connection for stomach and lung problems was received in 
October 2004, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 1969, the veteran filed a formal claim of service 
connection for 'stomach pains' and 'chest pains'.  On file at 
that time were the veteran's service medical records.  In a 
March 1969 rating decision, service connection was denied for 
'stomach pain' on the basis that while acknowledging 
complaints of stomach pain in service, on discharge there 
were no residuals or complaints, and service connection was 
denied for 'upper respiratory infection' on the basis that 
while acknowledging treatment for such infection in service, 
he recovered and the discharge examination showed no 
residuals.  Thus, the basis of the denial was that no stomach 
or respiratory disabilities were found on discharge 
examination.  The rating decision was issued to the veteran 
in April 1969.  The veteran did not file a notice of 
disagreement; thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105(c).

In October 2004, the veteran filed an informal claim of 
service connection for 'stomach problems' and 'lung 
problems'.  Evidence received since the RO's March 1969 
decision is both new and material.  Specifically, VA 
outpatient treatment records reflect diagnoses of chronic 
bronchitis, irritable bowel syndrome, and hemorrhoids.  Since 
the veteran's initial claims were denied on the basis of no 
current disability, and in light of the current diagnoses, 
the Board has determined that such evidence is new and 
relates to an unestablished fact necessary to substantiate 
the merits of the claims, and raises a reasonable possibility 
of substantiating the claims of service connection.  The 
claims of service connection for stomach disability and lung 
disability are reopened.  38 U.S.C.A. § 5108.  

Since the Board has now found that new and material evidence 
has been presented, it is acknowledged that the RO has not 
yet reviewed the veteran's appeal on a de novo basis with 
regard to the claim of service connection for stomach and 
respiratory disabilities.  It is also acknowledged that in 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court held 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider (1) 
whether the claimant has been given both adequate notice of 
the need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument and to 
address that question at a hearing, and (2) whether, if such 
notice has not been provided, the claimant has been 
prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).  Generally, Bernard stands for the proposition that 
the Board should not consider issues not considered by the RO 
decision on appeal to it and if the Board does so it should 
do so only with the full and informed participation of the 
appellant.  Id.  In this regard, it is noted that at the 
veteran's personal hearing in December 2006, the veteran's 
representative not only argued that new and material evidence 
had been presented to reopen the claim for service 
connection, but the evidence also substantiated the 
warranting of service connection.  The November 2004 VCAA 
letter included information concerning direct service 
connection as to all of the claimed issues.  In addition, the 
statement of the case issued in January 2006 contained the 
pertinent laws and regulations regarding service connection 
claims on a direct basis.  Accordingly, any remand by the 
Board for initial RO adjudication would constitute needless 
delay since due process has already been served.  The Board 
finds that additional development is not warranted and 
adjudication in the first instance will not prejudice the 
veteran's claim on appeal or his enjoyment of any statutory 
and regulatory procedural rights.  Bernard, supra.

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court recently held that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

Stomach 

Initially, the Board notes that the veteran has claimed 
entitlement to service connection for 'stomach problems' but 
has not specifically identified a specific stomach malady.

A September 1965 service medical record reflects complaints 
of an upset stomach and pain in the upper epigastric area.  
He reported slight nausea, but denied any diarrhea.  The 
impression was questionable gastritis.  In November 1966, the 
veteran complained of multiple loose bowel movements, and 
reported vomiting for two days.  His abdomen had mild diffuse 
tenderness.  The diagnosis was gastroenteritis.  In July 
1967, the veteran complained of a stomach ache in the navel 
area.  No specific assessment or diagnosis was reflected.  A 
June 1968 service medical record reflects complaints of 
abdominal pain.  The impression was questionable bowel 
cramps, and nervous stomach.  A few weeks later, in June 
1968, a service medical record reflects complaints of stomach 
cramps particularly under stress.  His abdomen was soft, 
nontender.  An examination performed for separation purposes 
reflects that his 'abdomen and viscera' and 'anus and rectum' 
were clinically evaluated as normal.  The examiner noted the 
following:  "stomach trouble evaluated two months ago, self 
treated with antacids, no comp, and no seq."

A June 1993 VA general examination conducted as a result of 
the veteran's claim for nonservice-connected pension 
purposes, reflects negative findings pertaining to the 
digestive system.  No stomach or digestive diagnosis was 
rendered.

In January 2004, the veteran sought VA treatment for rectal 
bleeding 'for several years' and rectal discomfort.  He also 
reported occasional upper abdominal/left-sided abdominal 
pain, which improves when he moves his bowels.  He reported 
that bleeding occurs intermittently.  The assessment was 
rectal bleeding for many years, occasional crampy left sided 
abdominal pain which improves with moving his bowels.  The 
examiner stated that the bleeding may simply be hemorrhoid 
related given it tends to occur when he has difficulty 
passing stool, and he has pain when he does this raising the 
question also of a fissure.  There was, however, no obvious 
fissure on rectal examination.  The examiner noted 
inflammatory bowel disease was also in the differential 
though this may be less likely.  A colonoscopy was 
recommended.  

In February 2004, the veteran underwent a VA colonoscopy due 
to rectal bleeding, which showed internal hemorrhoids, the 
probable source of his bright red blood per rectum.  A 
subsequent February 2004 VA outpatient treatment record 
reflects that the veteran had likely irritable bowel 
syndrome, and that the colonoscopy showed internal 
hemorrhoids, no polyps, diverticulosis.  The veteran reported 
some morning stomach cramping relieved with having a bowel 
movement.  He also reported some occasional rectal 
bleeding/clots.  

In January 2006, the veteran sought follow-up treatment for 
irritable bowel syndrome, with complaints of intermittent 
rectal bleeding.  He also reported hemorrhoidal pain.  He 
reported that his irritable bowel syndrome symptoms had 
improved since changing his diet.  The examiner's impression 
was internal hemorrhoids, probably source of his bright red 
blood per rectum.  A June 2006 VA outpatient treatment record 
reflects the veteran's report of bowel complaints since 
service.  He reported nearly daily problems with hemorrhoids 
for years.  The assessment was irritable bowel syndrome and 
hemorrhoids.  A July  2006 VA outpatient treatment record 
reflects complaints of hemorrhoids for many years, and 
occasional bleeding.  The examiner's impression was internal 
hemorrhoids, probable source of his bright red blood per 
rectum.  An August 2006 treatment records reflects complaints 
of gastroesophageal reflux disease (GERD) symptoms when 
drinking coffee and eating tomatoes, and the veteran also 
complained of hemorrhoids.  A November 2006 VA outpatient 
treatment record reflects diagnoses of GERD and irritable 
bowel syndrome.  In November 2006, the veteran underwent a 
hemorrhoidectomy.  

Again, the nature of the claimed 'stomach problems' related 
to service has not been specifically identified, and the 
Board will consider all gastrointestinal disabilities as a 
'stomach problem.'  As detailed hereinabove, post-service 
medical records reflect complaints of bowel problems, and 
diagnoses of GERD, irritable bowel syndrome, and hemorrhoids.  
There is otherwise no other 'stomach' disability documented 
in the medical evidence of record.  

While it is clear that the veteran experienced 'stomach 
trouble' during service to include complaints of stomach pain 
and cramping, resulting in diagnoses such as gastroenteritis 
and questionable bowel cramps, upon separation from service, 
his 'abdomen and viscera' and 'anus and rectum' were 
clinically evaluated as normal.  The examiner specifically 
acknowledged recent treatment for 'stomach trouble' but 
stated that there were no complaints and no sequelae - that 
is, there is no evidence of residual or chronic disability.  
This suggests that any stomach trouble experienced during 
service was acute and transitory and resolved by the time of 
discharge from service.  Post-service, a January 1993 VA 
examination did not reflect any complaints or diagnoses 
related to the 'stomach' or digestive system.  Thus, the 
post-service objective medical evidence does not reflect a 
diagnosis of any digestive disability until a diagnosis of 
irritable bowel syndrome in February 2004, over 35 years 
after separation from service.  The veteran has submitted no 
medical evidence to support an etiological relationship of 
his currently diagnosed irritable bowel syndrome to any 
stomach problems experienced during service.  Moreover, this 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board also acknowledges that the VA examiners in 2006 
outpatient treatment notes recorded that the veteran 
mentioned having problems since service.  Nevertheless, those 
reports do not then include a subsequent nexus statement.  As 
such, it is not competent evidence of a disability related to 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence").  There is no competent evidence showing that any 
current intestinal or digestive disability was caused or 
aggravated by service.  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim but the Board finds that the standards of 
McLendon are not met with regard to this issue. 

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
any chronic 'stomach' disability, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In summary, 
as there is no evidence of record suggesting that any current 
intestinal or digestive disability is related to his active 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for stomach disability.

Headaches

Service medical records are completely devoid of any 
complaints of headaches, or a diagnosis of a headache 
disability.  

Review of post-service VA medical records do not reflect any 
complaints of headaches, or a diagnosis of a chronic headache 
disability.  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and the Board finds that any such opinion is 
not required, as the standards of McLendon are not met in 
this case. 

There is no competent evidence of a current headache 
disability nor persistent or recurrent symptoms of any such 
disability, and the evidence also does not establish that the 
veteran suffered "an event, injury or disease in service," 
with regard to any headache disability, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez, supra.  Consequently, 
absent evidence of a diagnosed disability, service connection 
for headaches must be denied.

Hearing loss & tinnitus

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Initially, the Board notes that the veteran's DD Form 214 
reflects that he served as a baker in the Air Force.  His 
July 1965 enlistment examination showed that his ears were 
clinically evaluated as normal.  Audiometric testing was 
conducted, and the Board notes that VA audiometric readings 
prior to June 30, 1966, and service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As converted, the 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT

5
20

10
LEFT

10
15

15

The Board notes that there were no pure tone thresholds noted 
for 3000 Hertz.  Service medical records are completely 
devoid of any complaints or diagnoses of hearing loss and 
tinnitus.  A December 1968 separation examination reflects 
that his ears were clinically evaluated as normal, and 
audiometric testing was conducted which showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT

5
10
5
5
LEFT

0
0
0
5

Such results showed normal hearing under the VA criteria, and 
no upward shift in tested thresholds.  

The veteran initially claimed entitlement to hearing loss and 
tinnitus in October 2004.  The veteran, however, has not 
identified or submitted any post-service medical evidence 
which reflect any complaints or diagnoses of hearing loss or 
tinnitus.  In fact, at a June 1993 VA general examination 
conducted for nonservice-connected pension purposes, the 
examiner noted negative findings pertaining to the ears.  At 
the December 2006 Board hearing, the veteran claimed that his 
hearing had been tested occasionally by the VAMC; however, VA 
treatment records do not reflect any complaints of hearing 
loss or tinnitus, or any testing completed.  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for these service 
connection claims and the Board finds that any such opinion 
is not required, as the standards of McLendon are not met in 
this case. 

There is no competent evidence of a current hearing loss or 
tinnitus disability nor persistent or recurrent symptoms of 
any such disability, and the evidence also does not establish 
that the veteran suffered "an event, injury or disease in 
service," with regard to any hearing loss or tinnitus 
disability, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In light of the normal hearing findings in service, 
and the absence of any post-service diagnosis showing any 
current hearing loss or tinnitus disabilities, the Board 
finds that service connection is not warranted.

Agent Orange Laws & Regulations:  Discoid lupus & Respiratory 
disability

It is clear that the veteran is claiming that his skin 
disability is due to exposure to herbicides during service, 
and it also appears that he may be claiming that a 
respiratory disability is also due to such herbicide 
exposure.  For purposes of establishing service connection 
for a disability resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  As the veteran 
served in Vietnam during the applicable time period, he is 
presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  Moreover, it is provided that the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Skin disability

Post-service medical records reflect a diagnosis of discoid 
lupus.  While it is presumed that the veteran was exposed to 
herbicides during his period of active service, discoid lupus 
is not among the disabilities listed in 38 C.F.R. § 3.309(e).  
In that regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service 
connection for this disorder due to Agent Orange exposure is 
not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes that the 
veteran's service medical records are negative for a 
diagnosis of discoid lupus.  The Board acknowledges that with 
regard to the skin, a May 1967 service medical record 
reflects a diagnosis of tinea cruris.  An examination 
performed for separation purposes in December 1968, reflects 
that the 'skin, lymphatics' were clinically evaluated as 
normal.  According to the veteran a diagnosis of discoid 
lupus was rendered in 1981, although VA outpatient treatment 
records do not reflect any such diagnosis until 1991.  In any 
event, based on the veteran's claim such diagnosis was 
rendered over a decade after separation from service.  

In June 2006, the veteran underwent a VA examination to 
assess whether his in-service tinea cruris was a precursor to 
his discoid lupus.  The veteran reported developing diffuse 
"aching pains" during service which had been constant and 
non-progressive.  He reported a diagnosis of discoid lupus in 
1991.  The examiner's assessment was discoid lupus, but 
opined that such discoid lupus was not caused by or a result 
of in-service tinea cruris, and "aching pains" was not a 
precursor to his diagnosis of discoid lupus.  

Based on service medical records being devoid of a diagnosis 
of discoid lupus, an initial diagnosis over a decade after 
separation from service, and a VA opinion that his discoid 
lupus is not due to the tinea cruris noted in service, there 
is no evidence to support a finding that discoid lupus 
manifested in service, or that discoid lupus was incurred as 
a result of service.

Again, the Board notes that the Secretary has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  In making this determination, the Secretary 
relied on reports received from the National Academy of 
Sciences, as well as all other sound medical and scientific 
information and analyses available.  Id.; see also 38 
U.S.C.A. § 1116(b)(2).  There is no other medical evidence of 
record to rebut the conclusion that there is no positive 
association between exposure to Agent Orange and the 
development of discoid lupus.

The Board has considered the veteran's lay contentions that 
his discoid lupus was as a result of exposure to Agent Orange 
in service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
medical evidence of record to support an etiological 
relationship between any in-service exposure to Agent Orange 
and the veteran's discoid lupus.  

In summary, as discoid lupus was not shown in service, and 
because there is no evidence of record suggesting that the 
veteran's discoid lupus was related to his active service, 
including exposure to Agent Orange, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for discoid lupus (skin disability).

Respiratory disability

The veteran has generally claimed entitlement to service 
connection for 'lung problems'.  Post-service medical records 
do reflect a diagnosis of chronic bronchitis.  At the Board 
hearing, the veteran appeared to be claiming that a 
respiratory disability was due to exposure to herbicides 
during service.  Again, while it is presumed that the veteran 
was exposed to herbicides during his period of active 
service, chronic bronchitis is not among the disabilities 
listed in 38 C.F.R. § 3.309(e).  In fact, the Secretary has 
clarified that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for respiratory conditions, 
other than certain respiratory cancers, specifically cancer 
of the lung, bronchus, larynx, or trachea.  See Notice, 68 
Fed. Reg. 27,630-41 (May 20, 2003).  There is no medical 
evidence of a current diagnosis of a respiratory cancer.  For 
these reasons, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  Thus, presumptive service connection for this 
disorder due to Agent Orange exposure is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, service medical records reflect 
that on two occasions, in August 1966 and June 1968, the 
veteran sought treatment for an upper respiratory infection.  
Such records, however, do not reflect a chronic respiratory 
disability.  Moreover, the December 1968 separation 
examination reflects that his 'lungs and chest' were 
clinically evaluated as normal.  

At the June 1993 VA general examination, the veteran's 
respiratory system was "clear."  No respiratory disability 
was diagnosed.  A November 2006 VA outpatient treatment 
record reflects a diagnosis of chronic bronchitis; however, 
an x-ray examination of the chest was normal and lungs were 
clear.  Post-service medical records do not reflect any other 
diagnoses pertaining to the respiratory system.  Thus, a 
chronic respiratory disability was not found until over 37 
years after separation from service.  The veteran has 
submitted no medical evidence to support an etiological 
relationship of his current diagnosed chronic bronchitis to 
his period of active service.

Based on service medical records being devoid of a chronic 
respiratory disability, and an initial diagnosis of chronic 
bronchitis over 37 years after separation from service, there 
is no evidence to support a finding that chronic bronchitis 
manifested in service, or that chronic bronchitis was 
incurred as a result of service.

Again, the Board notes that the Secretary has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  In making this determination, the Secretary 
relied on reports received from the National Academy of 
Sciences, as well as all other sound medical and scientific 
information and analyses available.  Id.; see also 38 
U.S.C.A. § 1116(b)(2).  There is no other medical evidence of 
record to rebut the conclusion that there is no positive 
association between exposure to Agent Orange and the 
development of chronic bronchitis.

The Board has considered the veteran's lay contentions that 
his chronic bronchitis was as a result of exposure to Agent 
Orange in service.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
There is no medical evidence of record to support an 
etiological relationship between any in-service exposure to 
Agent Orange and the veteran's chronic bronchitis.  

In summary, as chronic bronchitis was not shown in service, 
and because there is no evidence of record suggesting that 
the veteran's chronic bronchitis was related to his active 
service, including exposure to Agent Orange, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for respiratory 
disability.


ORDER

The claims of service connection for stomach disability and 
respiratory disability are reopened.  To this extent, the 
appeal is granted.  

Entitlement to service connection for stomach disability, to 
include irritable bowel syndrome and hemorrhoids, is denied.

Entitlement to service connection for headache disability is 
denied.

Entitlement to service connection for hearing loss disability 
is denied.

Entitlement to service connection for tinnitus disability is 
denied.

Entitlement to service connection for skin disability, 
discoid lupus, is denied.

Entitlement to service connection for respiratory disability, 
to include chronic bronchitis, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


